Hoke, J.
We have recently held, in State v. Lunsford, 150 N. C., 862, that in every criminal prosecution, whether by indictment or warrant, or warrant taken in connection with tbe affidavit, tbe charge must be so stated as to show that a crime has been committed, and same must be described with sufficient certainty to inform tbe defendant of tbe nature of tbe accusation against him, and to enable tbe court to proceed to judgment in case of conviction.
In tbe present case, and under several decisions of tbe Court, tbe warrant is fatally defective in failing to allege that defendant was assigned to work tbe road described and failing to negative tbe payment of tbe one dollar allowed by the law in lieu of service. State v. Neal, 109 N. C., 859; State v. Baker, 106 N. C., 758; State v. Pool, 106 N. C., 698; State v. Smith, 98 N. C., 747. The motion of defendant, therefore, must be allowed and judgment against him arrested. Let tbis be certified.
Error.